EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule 13D to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned.The undersigned further agree that each party hereto is responsible for the timely filing of such Statement on Schedule 13D and any amendments thereto, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. Date:January 2, 2014 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing MemberManaging Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing MemberManaging Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing MemberManaging Member 1 GOODBODY/PL CAPITAL, L.P. By:GOODBODY/PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing MemberManaging Member GOODBODY/PL CAPITAL, LLC By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing MemberManaging Member PL CAPITAL ADVISORS, LLC By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing MemberManaging Member PL CAPITAL, LLC By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing MemberManaging Member PL CAPITAL, LLC By:/s/ William F. Keefe William F. Keefe Managing Member 2 By:/s/ John W. Palmer John W. Palmer By:/s/ Richard J. Lashley Richard J. Lashley By:/s/ William F. Keefe William F. Keefe 3
